Beck, J.
I. Contracts made in this State upon Sunday are void, and a promissory note made upon that day will not 1. contract nude on sun support an action. Pike v. King, 16 Iowa, 50; Sayre Wheeler, 31 Iowa, 112.
II. Courts will judicially take notice of the coincidence of days of the week with days of the ' month, as what days fall 2. practice; noticed upon Sunday. 1 Greenleaf’s Ev.,§5; T Phillips’ Ev. (Cowen & Hill’s, and Edwards’ notes), p. 625.
III. Matters of rvhich judicial notice is taken need not be stated in a pleading. Code, § 2722. This is a common law rule. 1 Chit, on Pleading, p. 245.
The court will take judicial notice that the day upon which the notes in suit were executed, October 1,1871, was Sunday. 3._. demurrer. In order to bring that fact to the consideration of the court, it was not necessary it should be alleged in' any pleading subsequent to the petition, for the petition, interpreted by the judicial knowledge of the court, disclosed the fact. The petition then, as it contained matter which defeated plaintiff’s claim, was rightly assailed by the demurrer, which should have been sustained. The judgment of the District Court must, therefore, be
REVERSED.